DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12 February 2021 has been entered.
Allowable Subject Matter
Claims 1-4, 6-15, 17-26, 28-33, and 37-48 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding the independent claims 1, 12, and 23, the prior art does not teach or suggest a mobile device including a front-facing image sensor and a touch screen, displaying a preview image representing a scene captured by the front-facing image sensor and depicting a face of a user of the mobile device; determining that the preview image includes a face; displaying, in response to receiving a command to capture one or more digital images of the scene, an illumination image including an illumination region, the illumination region being displayed at the first portion of the touch screen and not depicting the face, wherein a color of the illumination region is determined based, at least in part, on a comparison between a chrominance value represented in a test frame and a target chrominance value; and capturing the one or more digital images of the scene using the front-facing image sensor while the scene is illuminated by the illumination image.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Prior art Baldwin (US 9,635,255 B1) discloses using an illumination image to illuminate a face of a user (Fig. 1) but does not teach or suggest wherein a determination is made that the preview image includes a face and wherein the illumination region does not depict the face and wherein the color of the illumination region is determined based on a comparison between a chrominance value represented in a test frame and a target chrominance value as required by the claims of the instant application. 
Prior art Huai (US 9,565,410 B2) discloses a white balance performed in post processing (Fig. 2) based on a color comparison of a face and a target condition but does not teach or suggest wherein color is adjusted of a face of a user using an illumination image displayed on a touch screen of a mobile device as required by the claims of the instant application. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHIAWEI A CHEN whose telephone number is (571)270-1707.  The examiner can normally be reached on Mon-Fri 12:00pm - 9:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on (571) 272-7564.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHIAWEI CHEN/            Primary Examiner, Art Unit 2696